Title: To Benjamin Franklin from [the Marquis de Castries], 21 October 1780
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


A Versailles le 21. Octobre 1780.
J’ai vû, Monsieur, la lettre que vous avez écrite à M. de sartine, au sujet de deux Bâtiments Américains que les Srs. de Lap, Négts. à Bordeaux, se proposent d’expédier pour les Colonies françoises de l’Amérique. M. Necker, à qui M. de sartine avoit écrit pour un Armément semblable, projetté par les Srs. Bondfield, flaipood, et Compagnie, et que vous lui avez recommandé au mois de juin dernier, a répondû qu’il avoit ordonné au Directeur des fermes à Bordeaux, d’accorder, sans dificulté, les expéditions nécéssaires, tant pour les Bâtimens dont il s’agissoit, que pour ceux qui auroient, à l’avenir, la mème destination. Il a même annoncé, en dernier lieu, qu’il avoit donné des Ordres pour que le droit du fret ne fut pas éxigé. D’un autre côté, les Bâtimens Américains seront admis, avec leurs Carguaisons, dans nos isles où ils pourront prendre en retour des chargemens de denrées coloniales. Les Srs. de Lap peuvent s’adresser aux Srs. Bondfield et flaipood qui les instruiront de la maniere dont le Directeur des fermes en aura usé à leur égard./.
J’ai l’honneur d’etre avec la plus parfaite consideration, M., votre très humble &ca.
A M. Franklin
